IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ESTATE OF ANNA C. KASYCH,                    : No. 379 MAL 2016
DECEASED, C/O MILDRED CALKINS,               :
ADMINISTRATRIX                               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
EDWARD H. BUTZ, ESQUIRE,                     :
LEVSAVOY BUTZ & SEITZ, LLC., ST.             :
LUKE'S HEALTH NETWORK, INC., AND             :
ST. LUKE'S HOSPITAL ALLENTOWN                :
CAMPUS                                       :
                                             :
                                             :
PETITION OF: MILDRED CALKINS                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.